Citation Nr: 0410432	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  03-13 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to reopen a 
claim of entitlement to service connection for schizophrenia. 


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from December 1957 to March 
1962.

This matter arises before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of 
the Philippines.  

In September 1987, the RO denied the claim of entitlement to 
service connection for schizophrenia, and the veteran did not 
appeal this decision.  In May 2000, he filed a claim to reopen.  
In August 2000, the RO reopened the claim and denied it as not 
well grounded.  In August 2002, the RO readjudicated the claim, 
reopening it and denying it on the merits.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart (b), 114 
Stat. 2096, 2099-2100 (2000).   

Regardless of the RO's actions, the Board must still determine 
whether new and material evidence has been presented.  See 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply 
with its own regulations by ignoring issue of whether any new and 
material evidence had been presented to reopen the veteran's 
previously and finally denied claims). 

The following decision addresses whether new and material evidence 
has been received, but the service connection issue is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required.


FINDINGS OF FACT

1.  In a September 1987 rating decision, the RO denied entitlement 
to service connection for schizophrenia.  The veteran did not 
appeal.

2.  Evidence received since the September 1987 RO decision is so 
significant that it must be considered to fairly decide the merits 
of the claim.
 

CONCLUSIONS OF LAW

1.  The September 1987 RO decision denying entitlement to service 
connection for schizophrenia is final.  38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).
      
2.  New and material evidence to reopen the claim of entitlement 
to service connection for schizophrenia has been received.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001) 
(applicable to claims filed prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that all relevant facts regarding the 
presentation of new and material evidence have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to notify and assist.  See 38 
U.S.C.A. § 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2003).  In any event, based on the favorable decision discussed 
below, any failure in VA's duty to notify and assist regarding 
this claim is moot.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
VA's duty to notify and assist with regard to the merits of the 
claim is discussed in the REMAND herein.      

In September 1987, the RO denied service connection for 
schizophrenia, and that decision is final.  38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).  To reopen a 
claim which has been previously denied and which is final, the 
claimant must present new and material evidence.  38 U.S.C.A. § 
5108 (West 2002).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by itself or 
in connection with evidence previously assembled is so significant 
that it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The claimant does not have to 
demonstrate that the new evidence would probably change the 
outcome of the prior denial.  Rather, it is important that there 
be a complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury or 
disability.  Hodge, 155 F.3d at 1363.

The evidence received subsequent to the 1987 rating decision is 
presumed credible for the purposes of reopening the veteran's 
claim unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

The evidence associated with the claims file subsequent to the 
RO's September 1987 rating decision includes a lay statement 
received in April 2000 from two affiants who stated they witnessed 
the veteran acting "temperamental, emotional, hot-headed, and 
easily aroused to anger," soon after his separation from service.  
Although such evidence, presumed credible, does not by itself 
satisfy any of the criteria for service connection, it contributes 
to a more complete picture of the circumstances surrounding the 
origin of the veteran's disability.  The statements are competent 
to show the affiants' recollection of their observations of the 
veteran's symptoms.  Consequently, the record contains new and 
material evidence to reopen the claim.


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for schizophrenia is reopened; 
to this extent only, the appeal is granted.



REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
veteran's claim so that he is afforded every possible 
consideration.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2003).  
Dr. Antonio Villanueva reported treating the veteran from June 5, 
1963, to July 2, 1963.  These records are not in the claims file, 
and there is no indication that they do not exist.  VA must 
attempt to obtain these records.        

The duty to assist extends to obtaining records of the Social 
Security Administration (SSA) where they may be relevant to the 
issue under consideration.  Murinscak v. Derwinski, 2 Vet. App. 
363 (1992).  In this case, the veteran has intimated that he filed 
a claim with SSA.  VA should therefore ensure that any outstanding 
SSA records related to the veteran's mental disorder are obtained.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003); Although the 
veteran's service medical records do not contain a diagnosis of 
schizophrenia, they show he was seen several times in service for 
mental health treatment.  VA examination is therefore indicated.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); Charles v. 
Principi, 16 Vet. App. 370 (2002).

Accordingly, this case is REMANDED for the following actions:

1.  Make arrangements to obtain the veteran's treatment records 
from Dr. Antonio Villanueva, dated from June 5, 1963, to July 2, 
1963.  

Additionally, clarify whether the veteran filed an SSA disability 
claim.  If he did, make arrangements to obtain those records.  

If any of these records do not exist, that fact should be noted in 
the claims file.

2.  After the foregoing development has been accomplished to the 
extent possible, make arrangements with the appropriate VA medical 
facility for the veteran to be afforded a psychiatric examination.  
Any indicated tests should be accomplished.  The claims file must 
be made available to the examiner; the examiner should indicate in 
the examination report if the claims file was reviewed. 

The examiner is requested to provide an opinion as to the 
diagnosis, date of onset, and etiology of any psychiatric disorder 
found to be present.  The examiner should state whether it is at 
least as likely as not that any currently diagnosed psychiatric 
disorder had its onset during active service or is related to any 
in-service disease or injury.

The examiner must provide a comprehensive report including 
complete rationales for all conclusions reached.

3.  Review the claims folder and ensure that the foregoing 
development action has been conducted and completed in full.  If 
further action is required, it should be undertaken before further 
adjudication of the claim.

4.  Thereafter, readjudicate the veteran's claim.  If the benefit 
sought on appeal remains denied, the veteran should be provided a 
supplemental statement of the case.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right to 
submit additional evidence and argument on the matter that the 
Board has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



